Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 14, 17-19, and 22-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Prahlad et al. (US 2010/0332401).

Regarding Claim 1, Prahlad discloses a method of deleting an entry from a storage system, comprising: 
receiving, at the storage system, a deletion request for a file in the storage system ([0178], “The process 600 begins at step 605 where a selection of an archive file to be pruned is made. 
determining, from a directory volume, directory metadata associated with the file (Fig. 8, 802, “V_001,” [0204], [0178], “the media file system agent 240 determines if the archive file has references out (e.g., to other archive files),” Prahlad);
determining, from the directory metadata, a file volume associated with the file (Fig. 8, 804: “Chunk_001” and 805: “Chunk_002,” Prahlad); 
determining, from the file volume, file metadata associated with the file (Fig. 8, 806: “Metadata file” and 808: “Metadata index file,” Prahlad); 
determining, from the file metadata, multiple shard volumes associated with the file, each shard volume having stored thereon at least one shard of the file, each shard of the file comprising only a portion of the file, the file having been sharded into two or more shards ([Fig. 8, 810, 811,813, [0204], “data block B2 in the container file 810 is referred to by a link in the metadata file 807 in the chunk folder 805. Accordingly, the corresponding index entry in the container index file 812 indicates that the data block B2 in the container file 810 is referred to. As another example, data block B1 in the container file 811 is referred to by a link in the metadata file 807, and so the corresponding index entry in the container index file 812 indicates that this data block is referred to,” wherein data blocks B1 and B2 are examples of at least one shard of the file as claimed, Prahlad);
requesting deletion of the file from the file volume (Fig. 6, 630 and 650, Prahlad); and


Regarding Claim 14, Prahlad discloses a storage system, comprising:
a memory configured to store data ([0057], Prahlad);
at least one processor in communication with the memory ([0056], Prahlad), the at least one processor configured to:
receiving a deletion request for a file in the storage system ([0178], “The process 600 begins at step 605 where a selection of an archive file to be pruned is made. This selection can be made manually, such as by an administrator, or automatically, such as by the archive file aging out of a retention policy,” Fig. 6, 605, Prahlad);
determining, from a directory volume, directory metadata associated with the file (Fig. 8, 802, “V_001,” [0204], [0178], “the media file system agent 240 determines if the archive file has references out (e.g., to other archive files),” Prahlad);
determining, from the directory metadata, a file volume associated with the file (Fig. 8, 804: “Chunk_001” and 805: “Chunk_002,” Prahlad); 
determining, from the file volume, file metadata associated with the file (Fig. 8, 806: “Metadata file” and 808: “Metadata index file,” Prahlad); 

request deletion of the file from the file volume (Fig. 6, 630 and 650, Prahlad); and
request deletion of at least some of the two or more shards from the multiple shard volumes ([0230], “the media file system agent 240 deletes the data blocks in the container files 810, 811, 813 corresponding to the specific files but retains other data blocks,” Prahlad).

Regarding Claims 17 and 5, Prahlad discloses a storage system, wherein the file metadata comprises a file size ([0142], file size, Prahlad) and a shard identifier within a shard volume ([0142], Prahlad), and
wherein the shard volume comprises shard metadata corresponding to the shard identifier ([0142], Prahlad), the shard metadata comprising a valid data length for the shard ([0194] and [0196], Prahlad).


the file metadata comprises a maximum data length for the shard, the valid data length for the shard being less than the corresponding maximum data length ([0194] and [0196], Prahlad).

Regarding Claims 19 and 7, Prahlad discloses a storage system, wherein:
the file metadata comprises an allocated data length for the shard, the valid data length for the shard being less than the corresponding allocated data length ([0194] and [0196], Prahlad).

Regarding Claim 22, Prahlad discloses a storage system, comprising:
a first hierarchical level comprising a directory volume storing a first directory metadata about a first directory, the first directory metadata identifying two or more file volumes (Fig. 8, 802, 804, 805, Prahlad);
a second hierarchical level below the first hierarchical level, the second hierarchical level comprising the two or more file volumes storing file metadata about multiple files, wherein a first file metadata about a first file identifies two or more shard volumes, each shard volume having stored thereon at least one shard of the first file, each shard of the first file comprising only a portion of the first file, the first file having been sharded into two or more shards (Fig. 8, 804, 802, 808, 810, 811, 812, 806, 807, 809, 813, 814, Prahlad);
a third hierarchical level below the second hierarchical level, the third hierarchical level comprising the two or more shard volumes, each having stored thereon multiple shards of multiple files (Fig. 8, 810, 811, 812, 813, 814, Prahlad); and

receive a deletion request for the first file, the first file being associated with the first directory ([0178], “The process 600 begins at step 605 where a selection of an archive file to be pruned is made. This selection can be made manually, such as by an administrator, or automatically, such as by the archive file aging out of a retention policy,” Fig. 6, 605, Prahlad);
determine, from the directory volume, the first directory metadata (Fig. 8, 802, “V_001,” [0204], [0178], “the media file system agent 240 determines if the archive file has references out (e.g., to other archive files),” Prahlad); 
determine, from the first directory metadata, a first one of the two or more file volumes that is associated with the file (Fig. 8, 804: “Chunk_001” and 805: “Chunk_002,” Prahlad);
determine, from the first file volume, a first file metadata associated with the first file (Fig. 8, 806: “Metadata file” and 808: “Metadata index file,” Prahlad);
determine, from the first file metadata, multiple shard volumes associated with the file ([Fig. 8, 810, 811,813, [0204], “data block B2 in the container file 810 is referred to by a link in the metadata file 807 in the chunk folder 805. Accordingly, the corresponding index entry in the container index file 812 indicates that the data block B2 in the container file 810 is referred to. As another example, data block B1 in the container file 811 is referred to by a link in the metadata file 807, and so the corresponding index entry in the container index file 812 indicates that this data block is referred to,” wherein data blocks B1 and B2 are examples of at least one shard of the file as claimed, Prahlad);

request of at least some of the two or more shards from the multiple shard volumes ([0230], “the media file system agent 240 deletes the data blocks in the container files 810, 811, 813 corresponding to the specific files but retains other data blocks,” Prahlad).
Regarding Claim 23, Prahlad discloses a storage system of claim 22, wherein the two or more shard volumes further comprise shard metadata comprising a shard identifier ([0142], Prahlad) and a valid data length of a corresponding shard ([0194] and [0196], Prahlad).

Regarding Claim 24, Prahlad discloses a storage system of claim 22, further comprising a second directory volume, the second directory volume also storing the first directory metadata identifying the two or more file volumes (Fig. 8, 802, 804, 805, Prahlad).

Regarding Claim 25, Prahlad discloses a storage system of claim 24, wherein all directory volumes of the first hierarchical level are part of a same distributed file system namespace (Fig. 8, 802, 804, 805, Prahlad).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2010/0332401) in view of Lee et al. (US 2018/0322142).

Regarding Claims 2 and 21, Prahlad discloses a method of claim 1, further comprising:
receiving a deletion request ([0178], “The process 600 begins at step 605 where a selection of an archive file to be pruned is made. This selection can be made manually, such as by an administrator, or automatically, such as by the archive file aging out of a retention policy,” Fig. 6, 605, Prahlad);

requesting deletion (Fig. 6, 630 and 650; and [0230], “the media file system agent 240 deletes the data blocks in the container files 810, 811, 813 corresponding to the specific files but retains other data blocks,” Prahlad);
However, Prahlad does not expressly disclose that the deletion request is for a directory and that the requesting deletion is of the directory metadata.  Lee discloses:
receiving a deletion request for a directory ([0067], Lee);
requesting deletion of the directory metadata, the requesting the deletion of the directory metadata comprising one or more actions selected from the group consisting of ([0070], Lee):
marking the directory metadata associated with the directory as invalid; 
marking the directory metadata associated with the directory as deleted ([0070], Lee); 
overwriting the directory metadata associated with the directory; 
storing, within a persistent queue, the deletion request for the directory; 
storing, within a persistent queue, the directory metadata associated with the directory;
removing the directory metadata associated with the directory from a tracking structure associated with the directory directory ([0070], Lee )and 
decrementing a reference count for the directory metadata associated with the directory.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Prahlad by incorporating the receiving a deletion KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 20 and 8, Prahlad/Lee discloses a storage system, based on a determination that the entry corresponds to the file, the method further comprising:
deleting the directory metadata from the directory volume (Fig. 6, 630 and 650; and [0230], “the media file system agent 240 deletes the data blocks in the container files 810, 811, 813 corresponding to the specific files but retains other data blocks,” Prahlad; and [0070], Lee); and 
determining completion of the deletion request based on deleting the directory metadata from the directory volume and irrespective of a pending request to delete the file from the file volume ([0070], Lee).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2010/0332401) in view of Bahar at al. (US 7,571,168).

Regarding Claims 16 and 4, Prahlad discloses all the limitation as discussed above including wherein the requesting deletion of the file from the file volume:
storing, an entry, the entry comprising at least one of the deletion request for the file, the directory metadata associated with the file, or a file identifier corresponding to the file ([0178], “The process 600 begins at step 605 where a selection of an archive file to be pruned is made. This selection can be made manually, such as by an administrator, or automatically, such as by the archive file aging out of a retention policy,” Fig. 6, 605, Prahlad);
determining, based on the entry, that the file metadata comprises a shard volume identifier and an individual shard identifier ([0142], Prahlad);
requesting deletion of the individual shard identifier from the shard volume based on the shard volume identifier ([0230], “the media file system agent 240 deletes the data blocks in the container files 810, 811, 813 corresponding to the specific files but retains other data blocks,” Prahlad).
However, Prahlad does not expressly disclose: a persistent queue and a queue entry.  Bahar discloses: storing, within a persistent queue, a queue entry, the queue entry comprising at least one of the deletion request for the file (Col. 16, lines 4-16, “In this example, communication from the work manager 1540 to the background replication agents 1510, 1520, and 1530 is accomplished through entries in (per storage node) work queues. An entry (task) on such a queue includes, at KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
Applicant argues that the applied art fails to teach the amended limitation including “three hierarchical levels.”
The Examiner respectfully disagrees.  The applied art does teach the amended limitations related to “three hierarchical levels” (See for example the rejections of claims 1, 14, and 22 in this Office action above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 26, 2021